

Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This amended and restated EMPLOYMENT AGREEMENT is made as of October 1, 2008
(the “Agreement”), among Standard Microsystems Corporation, a Delaware
corporation (the “Employer” or “SMSC”), and Christine King (the “Employee”).
 
1.  Employment, Duties and Agreements.
 
(a)           The Employer hereby agrees to employ the Employee as its Chief
Executive Officer, and the Employee shall serve, subject to shareholder election
after her initial appointment, without additional compensation, as a member of
the Board of Directors of the Employer (the “Board”), subject to the By-laws of
the Employer, as applicable, and the Employee hereby accepts such positions and
agrees to serve the Employer in such capacities during the employment period
fixed by Section 3 hereof (the “Employment Period”).  The Employee shall report
to the Board and shall have such duties, authority and responsibilities, and
shall act in accordance with all reasonable instructions and directions of the
Board and of the Employer, in each case, as are consistent with her position as
Chief Executive Officer of the Employer.
 
(b)           During the Employment Period, excluding any periods of vacation
and sick leave to which the Employee is entitled, the Employee shall devote her
full working time, energy and attention to the performance of her duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Employer.
 
(c)           During the Employment Period, the Employee may not, without the
prior written consent of the Employer, operate, participate in the management,
operations or control of, or act as an employee, officer, consultant, agent or
representative of, any type of business or service (other than as an employee
and director of the Employer), provided that it shall not be a violation of the
foregoing or of Section 1(b) above for the Employee to (i) act or serve as a
director, trustee or committee member of any civic or charitable organization,
(ii) manage her personal, financial and legal affairs, or (iii) serve as a
director of ON Semiconductor Corporation, Atheros Communications, and Open
Silicon Inc.,  so long as such activities (described in clauses (i), (ii),  and
(iii)) do not interfere with the performance of her duties and responsibilities
to the Employer as provided hereunder.  Service on any other entity’s board of
directors must be approved by the Board.
 
2.  Compensation.
 
(a)           As compensation for the agreements made by the Employee herein and
the performance by the Employee of her obligations hereunder, during the
Employment Period, the Employer shall pay the Employee, pursuant to the
Employer’s normal and customary payroll procedures, a base salary (the “Base
Salary”) at the rate of $625,000.00 per annum.  The Board shall review the
Employee’s Base Salary annually and may (but is not required to) increase the
Base Salary in its sole discretion.

 
 

--------------------------------------------------------------------------------

 
 
(b)           (i) In addition to the Base Salary, during the Employment Period
the Employee shall have an opportunity, subject to the terms and conditions of
the Employer’s annual incentive plan for executive officers (the “Management
Incentive Plan or MIP”), to earn an annual bonus (the “Bonus”) with a target
amount of 150% of Base Salary (the “Target Bonus”) based on the achievement of
annual performance objectives which shall be established and approved by the
Board or any authorized committee thereof for the Employee and the other members
of the management team of the Employer.  No less than one-half of any bonus is
paid in cash, with the balance paid as a restricted stock award (“RSA”) vesting
as follows:  25% on each of the first and second anniversaries of the date of
the grant, and the remaining 50% on the third anniversary of the date of the
grant provided that the Employee continues to be employed by the Employer
through the applicable vesting date.  The Employee will also be eligible for an
additional annual over-plan bonus amount, to be paid in cash, consistent with
the terms and conditions of the then current Management Incentive Plan which for
Employee shall not be less than an additional maximum of 20% of Base
Salary.  Notwithstanding anything in the Management Incentive Plan or this
Agreement to the contrary, in no event shall such Bonus (or any other amount
payable pursuant to this Section 2(b)(i)) be paid later than the fifteenth (15)
day of the third month following the end of the fiscal year with respect to
which such Bonus (or such other amount) was earned, if at all.
 
(ii)    Notwithstanding anything in Section 2(b)(i) to the contrary, Employee
shall not be entitled to receive a Bonus in respect of fiscal year 2009 pursuant
to the Employer’s fiscal year 2009 MIP.  In lieu of such Bonus, the Employee
shall receive a bonus in an amount equal to $300,000 (the “FY 09 Bonus”).  Half
of the FY 09 Bonus ($150,000) will be paid to the Employee in a cash lump sum on
May 20, 2009 and the remaining half of the FY 09 Bonus ($150,000) will be paid
in RSAs to the Employee on the same date the full fiscal year 2009 RSAs are
granted to participants in the MIP with the same vesting schedule as set forth
in Section 2(b)(i) above, (provided that if no RSAs are granted to participants
in the MIP, then the RSAs shall be granted to the Employee on the third business
day following the Employer’s release of its full fiscal year 2009 earnings),
subject, in each case, to the Employee continuing to be employed by the Employer
on the applicable payment date.

 
2

--------------------------------------------------------------------------------

 

(c)           On or as soon as practicable after the Effective Date (as defined
below), the Employer shall grant the Employee options (the “Option”) to purchase
300,000 shares of common stock of the Employer at an exercise price equal to the
fair market value of a share of Employer common stock on the grant date.  The
Option shall be subject to and governed by the terms and conditions of the plan
from which it is granted (the “Option Plan”) and shall be evidenced by a stock
option grant agreement as provided under the Option Plan. 25% of the Option will
vest on each of the first four anniversaries of the grant date of such Option
provided the Employee continues to remain employed by the Employer on each such
vesting date.  In addition, the Employer shall grant to the Employee 37,500
stock appreciation rights (“SARS”) on a quarterly basis on the same schedule as
such grants are made to the Directors of the Employer pursuant to the terms and
conditions of the plan from which such grants are made.  The first such SAR
grant will be granted in April, 2009.   In addition, Employer shall grant to the
Employee 18,750 SARS in January, 2009 on the same schedule as such grants are
made to the Directors of the Employer pursuant to the terms and conditions of
the plan from which such grants are made.  33% of each such SAR grant will vest
on each of the first three anniversaries of the grant date of such SAR provided
the Employee continues to remain employed by the Employer on each of the
applicable vesting dates.  Notwithstanding anything herein to the contrary, from
time to time the Board or the Compensation Committee, in its sole discretion,
may modify the grant, (which may include a partial or total substitution of an
alternative equity based instruments, such as without limitation, stock
options), provided the result is an equivalent equity based grant measured as of
the Effective Date.
 
(d)           With respect to the sale of Employee’s current personal residence
in Pocatello, Idaho, the Employee shall be eligible to sell such home through
the Employer’s relocation program with Paragon Relocation Resources and shall
also receive the following relocation benefits pursuant to the Employer’s
standard relocation policies for executives (collectively the “Relocation
Program” which is attached hereto as Exhibit A).
 
(e)           On the Effective Date, Employer shall grant to the Employee RSAs
with an intrinsic value, calculated as of the date of grant, of $250,000, 25% of
which will vest on the second anniversary of the date of the grant, 25% of which
will vest on the third anniversary of the date of the grant and 50% of which
will vest on the fourth anniversary of the date of the grant, provided, in each
case, that the Employee remains employed by the Employer through the applicable
vesting date.
 
(f)            On or as soon as practicable after the Employee closes on the
purchase of a primary residence in the Hauppauge, New York area, (but in no
event more than thirty (30) days after closing), the Employer shall pay to the
Employee a lump-sum cash payment  in an amount equal to the difference between
$2,100,000 and (1) the amount paid to the Employee by Paragon Relocation
Resources (“Paragon”) for Employee’s current residence in Pocatello, Idaho
pursuant to its standard policies with Employer or (2) some higher amount that
Employee realizes in a direct sale of the property without using Paragon, which
will later be grossed up for applicable taxes (the “Gross-Up”), to the Employee
(collectively the “Cash Payment”).  In the event the Employee voluntarily
resigns from her employment with the Employer prior to the second anniversary of
the Effective Date, then the Employee shall be obligated to repay no later than
30 days from the Date of Termination  to the Employer an amount equal to the
product of (i) the Cash Payment and (ii) a fraction, the numerator of which is
730 minus the number of days in the period commencing on the Effective Date and
ending on the date of the Employee’s resignation and the denominator of which is
730.  Notwithstanding the foregoing, the Gross-Up shall be paid to the Employee
on May 20, 2009.  Notwithstanding anything herein to the contrary, under no
circumstances will the Cash Payment be paid to the Employee before the Effective
Date.

 
3

--------------------------------------------------------------------------------

 
 
(g)           During the Employment Period: (i) the Employee shall be entitled
to participate in the following benefits on the terms and conditions generally
in effect for such plans, practices, policies and programs from time to time for
all employees:  SMSC Flex Benefit Plan, including medical, dental and vision
coverage; health care and dependent care reimbursement accounts; basic life/AD&D
insurance; long term disability insurance, executive long term disability
insurance, executive health benefit and 401(k) savings and retirement plan.
 
(h)           During the Employment Period, the Employee shall be entitled to
take paid vacation of six weeks per year; Employee shall comply with all other
aspects of the Employer’s vacation policy as may be in effect from time to time.
 
(i)           The Employer shall promptly reimburse the Employee for all
reasonable business expenses incurred by the Employee in connection with the
performance of her duties and responsibilities hereunder upon the presentation
of statements of such expenses in accordance with the Employer’s policies and
procedures now in force or as such policies and procedures may be modified from
time to time; provided that in no event shall such reimbursement be made later
than the date that is two and one-half months following the end of the taxable
year following the taxable year in which such expenses were incurred.
 
(j)           In addition to the indemnification of the Employee as provided for
under the Employer’s certificates of incorporation and by-laws, the Employer
shall provide, at its expense, the Employee with coverage under its directors’
and officers’ liability insurance policy at the same level provided the other
directors and officers of the Employer, and the standard form indemnity
agreement annexed hereto as Exhibit B.
 
(k)           For purposes of clarification, nothing herein shall hinder or
interfere with the right of the Employer to amend, modify or terminate any plan,
practice, policy and program as it deems appropriate, from time to time, in its
sole discretion.
 
3.  Employment Period.
 
The Employment Period shall commence on October 20, 2008 (the “Effective Date”)
and shall continue for an initial term of four (4) years.   Thereafter, the
Employment Period shall automatically renew for one (1) year terms unless the
Employer provides a Notice of Non-Renewal of the Agreement at least one hundred
eighty (180) days prior to the expiration of the Employment
Period.  Notwithstanding the foregoing, the Employee’s employment hereunder may
be terminated during the Employment Period upon the earliest to occur of the
following events (at which time the Employment Period shall be terminated in
accordance with Section 4).

 
4

--------------------------------------------------------------------------------

 
 
(a)           Death.  The Employee’s employment hereunder shall terminate upon
her death.
 
(b)           Disability.  The Employer shall be entitled to terminate the
Employee’s employment hereunder for “Disability” as a result of (i) the
inability of the Employee to engage in any substantial gainful activity or (ii)
the receipt by the Employee of income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Employer, in each case by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as determined by the
Employer.
 
(c)           Cause.  The Employer may terminate the Employee’s employment
hereunder for Cause.  For purposes of this Agreement, the term “Cause” shall
mean the Employee’s (A) gross negligence or willful misconduct in the
performance of the Employee’s duties for the Employer (other than due to the
Employee’s physical or mental incapacity), (B) breach or violation, in any
material respect, of any written agreement between the Employee and the Employer
or any material policy of the Employer, as may be in effect from time to time
(including, without limitation, the Employer’s code of conduct or similar
employee conduct policy), (C) commission of a non-de minimis act of dishonesty
or breach of trust with regard to the Employer, any of its subsidiaries or
affiliates, or (D) commission of a felony or other crime of moral turpitude.
 
(d)           Without Cause; for Good Reason; and Non-Renewal by Employer. The
Employer may terminate the Employee’s employment hereunder during the Employment
Period without Cause, and the Employee may terminate her employment hereunder
during the Employment Period for Good Reason.  In addition, the Employer may
terminate the Employee’s employment pursuant to a Notice of Non-Renewal given by
the Employer. For purposes of this Agreement, the term “Good Reason” shall mean
the occurrence of any of the following events, without the Employee’s prior
written consent: (i) any materially adverse change to the Employee’s then base
salary and bonus opportunity, responsibilities, duties, authority or status or
any material adverse change in the Employee’s then positions, titles or
reporting responsibilities; provided, that, the Employer ceasing to be or
becoming a publicly traded company shall not be deemed a material adverse
change; (ii) a relocation of the Employee’s principal business location to an
area outside a 50 mile radius of her principal business location as of the
Effective Date; or (iii) a material breach by the Employer of this Agreement;
provided, that, within sixty (60) days following the occurrence of any of the
events set forth therein, the Employee has delivered written notice to the
Employer of the Employee’s intention to terminate the Employee’s employment for
Good Reason, and the Employer shall not have cured such circumstances (if
susceptible to cure) within thirty (30) days following receipt of such notice
(or, in the event that such grounds cannot be corrected within such thirty (30)
day period, the Employer has not taken reasonable steps within such thirty (30)
day period to correct such grounds as promptly as practicable thereafter).

 
5

--------------------------------------------------------------------------------

 
 
(e)           Voluntarily.  The Employee may voluntarily terminate her
employment hereunder, provided that the Employee provides the Employer with
written notice of her intent to terminate her employment at least one hundred
eighty (180) days in advance of the Date of Termination (as defined in Section 4
below).
 
4.  Termination Procedure.
 
(a)  Notice of Termination.  Any termination of the Employee’s employment by the
Employer or by the Employee during the Employment Period (other than termination
pursuant to Section 3(a)) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 8(a).
 
(b)  Date of Termination.  “Date of Termination” shall mean (i) if the
Employee’s employment is terminated by her death, the date of her death, (ii) if
the Employee’s employment is terminated pursuant to Section 3(b), thirty (30)
days after Notice of Termination, (iii) if the Employee voluntarily terminates
her employment, the date specified in the notice given pursuant to Section 3(e)
herein which shall not be less than one hundred eighty (180) days after the
Notice of Termination (iv) if the Employee’s employment is terminated in
connection with the Employer’s delivery of a Notice of Non-Renewal, the
expiration of the then current Employment Period, and (v) if the Employee’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date set forth in such Notice of Termination.
 
(c)  Board/Committee Resignation.  Upon termination of Employee’s employment
with the Employer for any reason, Employee agrees to resign, as of the Date of
Termination and to the extent applicable, all positions and titles with the
Employer, including as a member of the Board (and any committee thereof) and all
positions and titles, including service as a member of the Board of Directors
(and any committee thereof), of any of the Employer’s affiliates.

 
6

--------------------------------------------------------------------------------

 

5.  Termination Payments.
 
(a) Without Cause and for Good Reason.  In the event of the termination of the
Employee’s employment during the Employment Period by the Employer without Cause
or by the Employee for Good Reason the Employer shall pay to the Employee (i)
within thirty (30) days following the Date of Termination, (A) Employee’s
accrued but unused vacation, (B) Employee’s Base Salary through the Date of
Termination (to the extent not theretofore paid), (C) any unreimbursed business
expenses properly incurred by Employee in accordance with Section 2(i) hereof
(provided that claims for such expenses are submitted to the Employer within
fifteen (15) days following the Date of Termination) (collectively, the “Accrued
Obligations”),  (ii) a lump sum payable with thirty (30) days following the Date
of Termination equal to the sum of (A) a payment (the “Base Salary Termination
Payment”) equal to two times the Employee’s Base Salary as in effect immediately
prior to the Date of Termination  and (B) two times the Termination Payment (as
defined below),  (iii) all stock options, stock appreciation rights or other
equity awards held by the Employee and outstanding as of the Date of Termination
that would have vested within one (1) year from the Date of Termination shall
immediately vest on the Date of Termination, and (iv) the Employer shall provide
family group health insurance equivalent to the coverage  provided by Employer
to Employee as of the date of  such termination, excluding group life and group
disability plans, for a period of 24 months from the date of termination. In the
event such Date of Termination occurs within the one-year period immediately
following a Change of Control (as defined below), (i) all stock options, stock
appreciation rights or other equity awards held by the Employee and outstanding
as of the Date of Termination shall immediately vest as of the Date of
Termination, and (ii) Employee shall receive a lump sum payment equal to two
times 150% of the Employee’s Base Salary as in effect on the date immediately
preceding her Date of Termination.   Employee shall not be entitled to receive
the Termination Payment in addition to this lump sum amount. Notwithstanding the
foregoing, all of the foregoing payments and benefits (other than the Accrued
Obligations) are subject to and conditioned upon the Employee, within forty-five
(45) days of the Date of Termination (the “Release Period”), executing a valid
general release and waiver (in a form satisfactory to the Employer), waiving all
claims the Employee may have against the Employer, its successors, assigns,
affiliates, employees, officers and directors.  Any payment that otherwise would
be made prior to Executive’s delivery of such executed release shall be paid to
the Executive on the first business day following the conclusion of the Release
Period.  Notwithstanding anything to the contrary in this Agreement, Employee
shall not be entitled to receive any bonus payment pursuant to any bonus plan of
the Company (including, without limitation, pursuant to Section 2(b) hereof) for
any measuring period in which her employment with the Company has terminated, or
any subsequent period.


For purposes of this Agreement, “Change of Control” has the meaning ascribed to
the phrase “Change in the Ownership or Effective Control of a Corporation or in
the Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(i)(5), or any successor thereto,
and in the event that such regulations are withdrawn or such phrase (or a
substantially similar phrase) ceases to be defined, as determined (reasonably
and in good faith) by the Board.
 
For purposes of this Agreement, “Termination Payment” shall be defined as
follows:  (i) if the Date of Termination is on or before February 28, 2010, then
the Termination Payment shall be equal to 150% of the Employee’s Base Salary for
the fiscal year in which the Date of Termination occurred,  (ii) if the Date of
Termination is after February 28, 2010 but on or before February 28, 2011, then
the Termination Payment shall be equal to the average of  150% of the Employee’s
Base Salary for fiscal year 2011 and the actual bonus received by the Employee
pursuant to the MIP for fiscal year 2010, and (iii) if the Date of Termination
is after February 28, 2011, then the Termination Payment shall be equal to the
average of the last two full fiscal year bonuses received by the Employee
pursuant to the MIP.

 
7

--------------------------------------------------------------------------------

 

(b) For Non-Renewal by the Employer.  In the event of Employer sends a Notice of
Non-Renewal to the Employee the Employer shall pay to the Employee , within
fifteen (15) days following the Date of Termination (but in no event later than
the fifteenth day of the third month following the end of the fiscal year in
which such Notice of Non-Renewal was sent to the Employee), (i) the Accrued
Obligations, (ii) a lump-sum payment equal to the Employee’s Base Salary as in
effect immediately prior to the Date of Termination,  (iii) the Termination
Payment,  (iv) all stock options, stock appreciation rights or other equity
awards held by the Employee and outstanding as of the Date of Termination that
would have vested within one (1) year from the Date of Termination shall
immediately vest on the Date of Termination, and (v) the Employer shall provide
family group health insurance equivalent to the coverage provided by Employer to
Employee as of the date of  such termination, excluding group life and group
disability plans, for a period of 12 months from the date of termination.
Notwithstanding the foregoing, all of the foregoing payments and benefits (other
than the Accrued Obligations) are subject to and conditioned upon the Employee,
within the Release Period, executing a valid general release and waiver (in a
form satisfactory to the Employer), waiving all claims the Employee may have
against the Employer, its successors, assigns, affiliates, employees, officers
and directors.    Any payment that otherwise would be made prior to Executive’s
delivery of such executed release shall be paid to the Executive on the first
business day following the conclusion of the Release Period.   Notwithstanding
anything to the contrary in this Agreement, Employee shall not be entitled to
receive any bonus payment pursuant to any bonus plan of the Company (including,
without limitation, pursuant to Section 2(b) hereof) for any measuring period in
which her employment with the Company has terminated, or any subsequent period.
 
 (c)  Disability or Death.  If the Employee’s employment is terminated during
the Employment Period as a result of the Employee’s death or Disability, the
Employer shall pay the Employee or the Employee’s estate, as the case may be,
(i) within thirty (30) days following the Date of Termination, the Accrued
Obligations, and (ii) a “Pro-Rata Bonus”  equal to the product of the Bonus that
the Employee would have earned for such fiscal year pursuant to Section 2(b)
herein and a fraction, the numerator of which is the number of calendar days
beginning on the first day of the Employer’s fiscal year in which the Date of
Termination occurs and ending on and including the Date of Termination and the
denominator of which is 365, such Pro-Rata Bonus to be paid on the date annual
bonuses are otherwise paid to other executive officers of the Employer (but in
no event later than the date that is two and one-half months following the end
of the fiscal year in which the Date of Termination occurs).
 
(d) Cause or Voluntarily.  If the Employee’s employment is terminated during the
Employment Period by the Employer for Cause or voluntarily by the Employee
without Good Reason, the Employer shall pay to the Employee, within thirty (30)
days following the Date of Termination, the Accrued Obligations.

 
8

--------------------------------------------------------------------------------

 

(e)    (i)  If all or any portion of the amounts payable or benefits provided to
Employee under this Agreement or otherwise are “excess parachute payments” and,
as a result, are subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”, and such excise tax, the
“Excise Tax”), and if the net after-tax amount (taking into account all
applicable taxes payable by the Employee, including without limitation the
Excise Tax) that Employee would receive with respect to such payments or
benefits exceeds the net after-tax amount Employee would receive if the amount
of such payments and benefits were reduced to the maximum amount which could
otherwise be payable to Employee without the imposition of the Excise Tax, then,
only to the extent necessary to eliminate the imposition of the Excise Tax, such
payments and benefits shall be reduced, in the order and of the type mutually
agreed to by the Employee and the Employer. The calculations required under this
Section 5(e) shall be prepared by the Employer and reviewed for accuracy by the
Employee and the Employer’s regular certified public accountants.
 
(ii)  Notwithstanding anything herein to the contrary, if at the time of
Employee’s termination of employment with the Employer, Employee is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the payments
to which Employee would otherwise be entitled during the first six months
following her termination of employment shall be deferred and accumulated
(without any reduction in such payments or benefits ultimately paid or provided
to Employee) for a period of six months from the date of the Employee’s
separation from service (as determined under Section 409A of the Code) and paid
in a lump sum on the first day of the seventh month following such separation
from service  (or, if earlier, the date of the Employee’s death).
 
(f) Except as provided in this Section 5, the Employer shall have no additional
obligations to the Employee under this Agreement or otherwise and the Employee
shall not be entitled to any other severance or similar benefits under any other
plan, program, policy or agreement.  Notwithstanding the foregoing, the terms
and conditions of any agreements relating to stock options, stock appreciation
rights or other equity awards held by the Employee on the Date of Termination
shall continue in full force and effect except as specifically set forth herein
or unless inconsistent with or prohibited by the applicable plan document.
 
6.  Restrictive Covenants.  The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Employer (which, for purposes of
this Section 6, shall include the Employer, all of Employer’s subsidiaries and
all affiliated companies and joint ventures connected by ownership to Employer
at any time) and accordingly agrees as follows:

 
9

--------------------------------------------------------------------------------

 

(a)           Non-competition with Employer.  During the Restricted Period,
Employee shall not become an employee, director, or independent contractor of,
or consultant to, or perform any services for, any Competitor of Employer.  For
purposes of this Agreement, a “Competitor of Employer” shall mean (i) any unit,
division, line of business, parent, subsidiary or subsidiary of the parent of
any of the competitors listed in the Employer’s Annual Report on Form 10-K filed
immediately preceding termination; or (ii) any individual or entity that within
the one-year period immediately following the Date of Termination could
reasonably be expected to generate more than $5 million in annualized gross
revenue from any activity that competes, or combination of activities that
competes, with any business of Employer.  For purposes of this Agreement,
Restricted Period shall mean the period commencing on the Effective Date and
ending on (i) in the event the Employee’s employment is terminated without Cause
or for Good Reason, the twenty four month anniversary of the Date of Termination
or (ii) in the event the Employee’s employment is terminated for any other
reason, the twelve month anniversary of the Date of Termination.
 
(b) Non-solicitation of Employer Customers.  During the Restricted Period,
Employee shall not, directly or indirectly, on behalf of Employee or of anyone
other than Employer, solicit or attempt to solicit (or assist any third party in
soliciting or attempting to solicit) any of Employer’s then current and actively
sought potential customers (“Customers”) in connection with any business
activity that is operated by a Competitor of Employer.
 
(c)           Non-solicitation of Employer Employees.  During the Restricted
Period, , Employee shall not, without the prior written consent of the Board,
directly or indirectly, on behalf of Employee or any third party, solicit or
hire or recruit or, other than in the good faith performance of Employee’s
duties hereunder, induce or encourage (or assist any third party in hiring,
soliciting, recruiting, inducing or encouraging) any employees of Employer or
any individuals who were employees within the six-month period immediately prior
thereto to terminate or otherwise alter her employment with
Employer.  Notwithstanding the foregoing, the restrictions contained in this
Section 6(c) shall not apply to general published solicitations that are not
specifically directed to employees of the Employer.
 
(d)           Non-disclosure of Confidential Information and Trade Secrets.
During the Restricted Period and thereafter, except in the good faith
performance of Employee’s duties hereunder or where required by law, statute,
regulation or rule of any governmental body or agency, or pursuant to a subpoena
or court order, Employee shall not, directly or indirectly, for Employee’s own
account or for the account of any other person, firm or entity, use or disclose
any Confidential Information or proprietary Trade Secrets of Employer (each as
defined below) to any third person.For purposes of this Agreement, “Confidential
Information” shall mean all information regarding Employer and any of its
affiliates, any Employer activity or the activity of any affiliate, Employer
business or the business of any affiliate or Employer Customer or the Customers
of any affiliate that is not generally known to persons not employed or retained
(as employees or as independent contractors or agents) by Employer, that is not
generally disclosed by Employer practice or authority to persons not employed by
Employer, that does not rise to the level of a Trade Secret and that is the
subject of reasonable efforts to keep it confidential.  Confidential Information
shall, to the extent such information is not a Trade Secret, include, but not be
limited to product code, product concepts, production techniques, technical
information regarding Employer or affiliate products or services, production
processes and product/service development, operations techniques,
product/service formulas, information concerning Employer or affiliate
techniques for use and integration of its website and other products/services,
current and future development and expansion or contraction plans of Employer or
any affiliate, sale/acquisition plans and contacts, marketing plans and
contacts, information concerning the legal affairs of Employer or any affiliate
and certain information concerning the strategy, tactics and financial affairs
of Employer or any affiliate.  “Confidential Information” shall not include
information that (i) has become generally known or available to the public,
other than information that has become available as a result, directly or
indirectly, of the Employee’s failure to comply with any of her obligations to
Employer or its affiliates, or (ii) is already known by the Employee prior to
the Effective Date of this Agreement and not subject to a duty of
confidentiality to Employer or another party, or (iii) is hereafter rightfully
furnished to the Employee by a third party without a confidentiality obligation
and without breach of this Agreement.  This definition shall not limit any
definition of “confidential information” or any equivalent term under the
Uniform Trade Secrets Act or any other state, local or federal law.

 
10

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Trade Secret” shall mean all secret,
proprietary or confidential information regarding Employer (which shall mean and
include all of Employer’s subsidiaries and all affiliated companies and joint
ventures connected by ownership to Employer at any time) or any Employer
activity that fits within the definition of “trade secrets” under the Uniform
Trade Secrets Act or other applicable law.  Without limiting the foregoing or
any definition of Trade Secrets, Trade Secrets protected hereunder shall include
all source codes and object codes for Employer’s software and all website design
information to the extent that such information fits within the Uniform Trade
Secrets Act.  Nothing in this agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting trade secrets or other
confidential information.  “Trade Secrets” shall not include information that
(i) has become generally known or available to the public, other than
information that has become available as a result, directly or indirectly, of
the Employee’s failure to comply with any of Employee’s obligations to Employer
or its affiliates, or (ii) is already known by the Employee prior to the
Effective Date of this Agreement and not subject to a duty of confidentiality to
Employer or another party, or (iii) is hereafter rightfully furnished to the
Employee by a third party without a confidentiality obligation and without
breach of this Agreement.  This definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.
 
(e)           Intellectual Property.  Employee agrees that all right, title and
interest to all works of whatever nature generated in the course of her
employment with the Employer or its affiliates resides with Employer and its
affiliates, and that Employee will do all acts and execute all documents
necessary to vest such right, title and interest with the Employer.  Employee
agrees that in connection with any termination of Employee’s employment with the
Employer she will return to Employer, not later than the Date of Termination,
all property, in whatever form (including computer files and other electronic
data), of Employer or its affiliates in her possession, including without
limitation, all copies (in whatever form) of all files or other information
pertaining to Employer, its officers, directors, shareholders, customers or
affiliates, and any business or business opportunity of Employer and its
affiliates.

 
11

--------------------------------------------------------------------------------

 

(f)           No Disparagement.  During the Employment Period and the Restricted
Period, the Employee shall not make any statements, encourage others to make
statements or release information to disparage or defame Employer, any of its
affiliates or any of their respective directors or officers.  Notwithstanding
the foregoing, nothing in this Section 6(f) shall prohibit the Employee from
making truthful statements when required by order of a court or other body
having jurisdiction or as required by law.
 
(g)           Employer Property.  In connection with any termination of
Employee’s employment with the Employer, the Employee hereby agrees to return to
Employer and to cease using any property of Employer, including without
limitation, security key cards, corporate credit cards, telephone calling cards
or home office equipment provided by Employer and to return such property no
later than the Date of Termination.
 
(h)           Enforceability of Covenants.  Employee acknowledges that Employer
has a present and future expectation of business from and with the
Customers.  Employee acknowledges the reasonableness of the term, geographical
territory, and scope of the covenants set forth in this Section 6, and Employee
agrees that Employee will not, in any action, suit or other proceeding, deny the
reasonableness of, or assert the unreasonableness of, the premises,
consideration or scope of the covenants set forth herein and Employee hereby
waives any such defense.  Employee further acknowledges that complying with the
provisions contained in this Agreement will not preclude Employee from engaging
in a lawful profession, trade or business, or from becoming gainfully
employed.  Employee agrees that Employee’s covenants under this Section 6 are
separate and distinct obligations under this Agreement, and the failure or
alleged failure of Employer or the Board to perform obligations under any other
provisions of this Agreement shall not constitute a defense to the
enforceability of Employee’s covenants and obligations under this Section
6.  Employee agrees that any breach of any covenant under this Section 6 will
result in irreparable damage and injury to Employer and that Employer will be
entitled to injunctive relief in any court of competent jurisdiction without the
necessity of posting any bond.
 
7.  Representations.
 
(a)  The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Employee hereby represents to the Employer
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Employee is a party.
 
(b)  The Employee hereby represents to the Employer that she will not utilize or
disclose any confidential information obtained by the Employee in connection
with her former employment with respect to her duties and responsibilities
hereunder.
 
(c)   The Employee is not a party to any litigation.
 
8.  Miscellaneous.
 
(a)  Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid, addressed as follows
(or if it is sent through any other method agreed upon by the parties).

 
12

--------------------------------------------------------------------------------

 
 
If to the Employer, to:
 
SMSC
80 Arkay Drive
Hauppauge, NY 11788
 
Attention: 
Walter Siegel, Esq.

Vice President and General Counsel


Copy:  Chairman of the Compensation Committee of the Employer


If to the Employee, to the address on record with Employer; or, for either
party, to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.
 
(b)  This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Employee’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Employee’s employment.
 
(c)   This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party or parties against whom or which enforcement of
such waiver is sought.  The failure of any party hereto at any time to require
the performance by any other party hereto of any provision hereof shall in no
way affect the full right to require such performance at any time thereafter,
nor shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.
 
(d)  The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party.
 
(e)  Employee shall provide Employee’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Employee’s employment hereunder.  In such an
event, Employer shall reimburse Employee for all reasonable expenses incurred at
Employer’s request; provided that in no event shall such reimbursement be made
later than the date that is two and one-half months following the end of the
taxable year following the taxable year in which such expenses were
incurred.   This provision shall survive any termination of this Agreement,
without implication of the survival of any other provision of this Agreement.

 
13

--------------------------------------------------------------------------------

 
 
(f)    (i)    This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by the Employee.
 
(ii)   The Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer to assume this Agreement in the same
manner and to the same extent that the Employer would have been required to
perform it if no such succession had taken place.  As used in the Agreement,
“the Employer” shall mean both the Employer as defined above and any such
successor that assumes this Agreement, by operation of law or otherwise.
 
(g)  Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by Employer shall be
implied by Employer’s forbearance or failure to take action.
 
(h)  The Employer may withhold from any amounts payable to the Employee
hereunder all federal, state, city or other taxes that the Employer may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that the Employee shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
 
(i)   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to its principles of conflicts
of law.

 
14

--------------------------------------------------------------------------------

 

(j)   Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation hereof or any agreements relating hereto
or contemplated herein or the interpretation, breach, termination, validity or
invalidity hereof shall be settled exclusively and finally by arbitration;
provided that the Employer shall not be required to submit claims for injunctive
relief to enforce the covenants contained in Sections 6 of this Agreement to
arbitration.  The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”), except as amplified or otherwise varied hereby.  The
Employer and the Employee jointly shall appoint one individual to act as
arbitrator within thirty (30) days of initiation of the arbitration.  If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the President of the New York Bar Association and shall be
a person who maintains her principal place of business in the New York
metropolitan area and shall be an attorney, accountant or other professional
licensed to practice by the State of New York who has substantial experience in
employment and executive compensation matters.  All fees and expenses of such
arbitrator shall be shared equally by the Employer and the Employee.  The situs
of the arbitration shall be New York City.  Any decision or award of the
arbitral tribunal shall be final and binding upon the parties to the arbitration
proceeding.  The parties hereto hereby waive to the extent permitted by law any
rights to appeal or to seek review of such award by any court or tribunal.  The
arbitration award shall be paid within thirty (30) days after the award has been
made.  Judgment upon the award may be entered in any federal or state court
having jurisdiction over the parties and shall be final and binding.  Each party
shall be required to keep all proceedings related to any such arbitration and
the final award and judgment strictly confidential; provided that either party
may disclose such award as necessary to enter the award in a court of competent
jurisdiction or to enforce the award, and to the extent required by law, court
order, regulation or similar order
 
(k)  This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.
 
(l)   The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.
 
(m) If any provision of this Agreement (or any award of compensation or benefits
provided under this Agreement) would cause Employee to incur any additional tax
or interest under Section 409A of the Code, the Employer shall use reasonable
efforts to reform such provision to comply with 409A and agrees to maintain, to
the maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Employee of the applicable provision; provided
that nothing herein shall require the Employer to provide the Employee with any
gross-up for any tax, interest or penalty incurred by Employee under Section
409A of the Code.

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
Standard Microsystems Corporation.
         
By: Timothy P. Craig
 
Title: Chairman of the Compensation Committee of the Board of Directors
     
Christine King
       


 
16

--------------------------------------------------------------------------------

 
 
Exhibit A


SMSC Executive Relocation Program Summary
For Christine King


Relocation Administration:
All benefits will be administered through Paragon Relocation Resources.  Your
Paragon contact will be:


Michelle Falcinelli, Sr. Director Global Relocation Services
Work: (203) 546-1010
7 Kenosia Avenue, Suite B
Cell: (203) 733-5602
Danbury, CT 06810
Fax: (203) 546-1115
   
Terri Hamilton, Client Relations Consultant
Work: (203) 546-1037



Paragon oversees and centrally coordinates all of the activities of your move
including expense reimbursement and selection of preferred vendors such as real
estate professionals and household goods movers.


Marketing/Homesale Assistance:
Paragon will coordinate gathering 2 Broker Market Analyses to assist you with
establishing the initial list price of your home.  The home should be listed
within 5% of the average of the 2 recommended listing prices.  The listing
agreement must include the Broker Exclusion Clause to insure a tax safe homesale
transaction.  Please don’t contact any realtors prior to speaking with Paragon.


Paragon will provide a Guaranteed Buy-Out Offer at 100% of the average of 2 ERC
relocation appraisals.  You will have up to 60 days to accept the Guaranteed
Buy-Out Offer and an additional 30 days to vacate the property after accepting
the offer.


If a bona-fide offer is received from an outside buyer during the time you are
marketing the home and prior to acceptance of the Guaranteed Buy-Out Offer,
Paragon will amend the value of the Guaranteed Buy-Out Offer to reflect the
higher sales price after approving the terms of the sale.


The Guaranteed Buy-Out is contingent upon verification of clear title and
inspections of the property.  Paragon Relocation Resources will acquire your
home in Idaho approximately 1 week before the closing date on your new home to
allow time for processing and releasing your equity if needed.  You will not
incur any closing expenses as a result of this transaction.


Temporary Living
Temporary living will be provided for a maximum of 6 months including lodging
and return trips home every 2 weeks.  It is recommended that you pre-ship 1
vehicle during the first 30 days of employment. A rental car will be provided
for the first 30 days.  Total temporary living expenses will be capped at
$60,000.00.  This includes lodging, meals and return trips home when necessary.


Household Goods
Paragon will select a moving company to assist you with the movement of your
household goods including:
 
·
Shipment of primary residence household goods including grand piano, pool table
and 2 gun safes.

 
·
Packing, loading, unloading and partial packing.

 
·
Storage up to 6 months (but not to exceed actual period of temporary living) and
delivery out of storage.

 
·
In addition, the shipment of the following items are authorized :

 
1.
2 cars

 
2.
2 motorcycles

 
3.
2001 Formula 38’ boat with trailer

 
4.
Kubota ATV

 
5.
23hp lawn tractor with attachments

Final Move
Reasonable transportation, lodging, and meals will be reimbursed by Paragon
Relocation Resources.  In no event shall any of the foregoing reimbursements be
made later than the date this is two and one-half months following the end of
the taxable year following the taxable year in which such expenses were
incurred.

 
 

--------------------------------------------------------------------------------

 


Exhibit B


INDEMNITY AGREEMENT


This Indemnity Agreement ("Agreement") is made as of November 21, 2005 by and
between Standard Microsystems Corporation, a Delaware corporation (the
"Company"), and ___________________ ("Indemnitee").


RECITALS


WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation and
as a result of the added liabilities imposed by the Sarbanes Oxley Act;


WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The By-Laws of
the Company (the "By-Laws") require indemnification of the officers and
directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to applicable provisions of the Delaware General Corporation Law
("DGCL"). The By-Laws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;


WHEREAS,  the  uncertainties  relating  to  such  insurance  and to
indemnification have increased the difficulty of attracting and retaining such
persons;


WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;


WHEREAS,  it is reasonable,  prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;


WHEREAS, this Agreement is a supplement to and in furtherance of the By-Laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and


WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.   SERVICES TO THE COMPANY. Indemnitee will serve or continue to serve as an
officer, or director or key employee of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his or her resignation or
is terminated by the Company.


--------------------------------------------------------------------------------




2.     DEFINITIONS. As used in this Agreement:


(a)   References to "agent" shall mean any person who is or was a director,
officer, or employee of the Company or a Subsidiary of the Company or other
person authorized by the Company to act for the Company serving in such capacity
as a director, officer, employee, fiduciary or other official of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise at the request of, for the convenience of, or to represent the
interests of the Company or a Subsidiary of the Company.


(b)  The terms "Beneficial Owner" and "Beneficial Ownership" shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as defined
below) as in effect on the date hereof.


(c)  A "Change in Control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:


(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors, unless (1) the change in the relative Beneficial
Ownership of the Company's securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors, or (2) such acquisition was
approved in advance by the Continuing Directors (as defined below) and such
acquisition would not constitute a Change in Control under part (iii) of this
definition;


(ii) Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the directors then still in office who were directors on
the date hereof or whose election for nomination for election was previously so
approved (collectively, the "Continuing Directors"), cease for any reason to
constitute at least a majority of the members of the Board;


(iii)  Corporate  Transactions.  The  effective  date  of a reorganization,
 merger or  consolidation  of the  Company (a  "Business Combination"), in each
case, unless, following such Business Combination: (1) all or substantially all
of the individuals and entities who were the Beneficial Owners of securities
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
51% of the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors resulting from
such Business  Combination  (including,  without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company's assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of directors; (2) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (3) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination;


(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than factoring the Company's current receivables or escrows due
(or, if such approval is not required, the decision by the Board to proceed with
such a liquidation, sale, or disposition in one transaction or a series of
related transactions); or


--------------------------------------------------------------------------------




(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule l4A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.


(d) "Corporate Status" describes the status of a person who is or was a
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of any other Enterprise (as defined below)
which such person is or was serving in such capacity at the request of the
Company.


(e)  "Delaware Court" shall mean the Court of Chancery of the State of Delaware.


(f)   "Disinterested Director" shall mean a director of the Company who is not
and was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.


(g) "Enterprise" shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent.


(h)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


(i)  "Expenses" shall include reasonable attorneys' fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding (as defined below) . Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding (as defined below),
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.


(j)   "Independent Counsel" shall mean a law firm or a member of a law firm that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.


(k)  References to "fines" shall include any excise tax assessed on Indemnitee
with respect to any employee benefit plan; references to "serving at the request
of the Company" shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner "not opposed to the
best interests of the Company" as referred to in this Agreement.


--------------------------------------------------------------------------------



(l)  The term "Person" shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that "Person" shall exclude: (i) the Company; (ii) any Subsidiaries (as defined
below) of the Company; (iii) any employment benefit plan of the Company or of a
Subsidiary (as defined below) of the Company or of any corporation owned,
 directly or indirectly,  by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company; and (iv) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or of a Subsidiary (as defined below) of the Company or of a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(m) A "Potential Change in Control" shall be deemed to have occurred if: (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any Person or the Company
publicly announces an intention to take or consider taking actions which if
consummated would constitute a Change in Control; (iii) any Person who becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing five percent (5%) or more of the combined voting power of the
Company's then outstanding securities entitled to vote generally in the election
of directors increases such Person's Beneficial Ownership of such securities by
five percent (5%) or more over the percentage so owned by such Person on the
date hereof; or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.


(n)  The term "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative nature, in which Indemnitee
was, is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director or officer or key employee of the Company, by
reason of any action (or failure to act) taken by him or of any action (or
failure to act) on his part while acting as a director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.


(o)  The term "Subsidiary," with respect to any Person, shall mean any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.


3.   INDEMNITY IN THIRD-PARTY PROCEEDINGS. The Company shall indemnify and hold
harmless Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3 Indemnitee shall be indemnified against all Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) (including all interest, assessments and other charges paid or payable
in connection with or in respect of such Expenses, judgments, fines, penalties
and amounts paid in settlement) actually and reasonably incurred by or on behalf
of Indemnitee in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding, had no reasonable cause to believe that his
conduct was unlawful.


4.   INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. The Company
shall indemnify and hold harmless Indemnitee in accordance with the provisions
of this Section 4 if Indemnitee was, is, or is threatened to be made, a party to
or a participant (as a witness or otherwise) in any Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that any court in which the Proceeding was brought or the
Delaware Court shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnification.


--------------------------------------------------------------------------------




5.   INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify and hold harmless
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
and hold harmless Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


6.    INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified and held harmless against all Expenses actually
and reasonably incurred by or on behalf of Indemnitee in connection therewith.


7.   ADDITIONAL INDEMNIFICATION. Notwithstanding any limitation in Sections 3,
4, or 5, the Company shall indemnify and hold harmless, to the extent permitted
by law, against all Expenses, judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee if, by reason of Indemnitee's Corporate Status, Indemnitee is a party
to or threatened to be made a party to any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor). The only
limitation that shall exist upon the Company's obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 12, 13 and 14) to be unlawful.


8.     CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.


(a)  To the fullest extent permissible under applicable law, if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company,
in lieu of indemnifying and holding harmless Indemnitee, shall pay, in the first
instance, the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.


(b)  The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.


(c)  The Company hereby agrees fully to indemnify and hold harmless Indemnitee
from any claims for contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee.


9.    EXCLUSIONS. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:


--------------------------------------------------------------------------------



(a)  for which payment has actually been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy,
contract, agreement, other indemnity provision or otherwise;


(b)  for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; or


(c)  except as otherwise provided in Sections l4(e) - (f) hereof, in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any part of any Proceeding)
 prior to its initiation or (ii) the Company  provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law.


10.   ADVANCES OF EXPENSES; DEFENSE OF CLAIM.


(a)  Notwithstanding any provision of this Agreement to the contrary, and to the
fullest extent permitted by applicable law, the Company shall advance the
Expenses incurred by Indemnitee (or reasonably expected by Indemnitee to be
incurred by Indemnitee within three months) in connection with any Proceeding
within ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee's ability to repay the
Expenses and without  regard to  Indemnitee's  ultimate  entitlement  to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing a Proceeding to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. The
Indemnitee shall qualify for advances, to the fullest extent permitted by
applicable law, solely upon the execution and delivery to the Company of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement, the By-Laws,
applicable law or otherwise. This Section 10(a) shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 9.


(b)  The Company will be entitled to participate in the Proceeding at its own
expense.


(c)  The Company shall not settle any action, claim or Proceeding (in whole or
in part) which would impose any Expense, judgment, fine, penalty or limitation
on the Indemnitee without the Indemnitee's prior written consent, which consent
shall not be unreasonably withheld.


11.   PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.


(a)  Indemnitee agrees to notify promptly the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement, or
otherwise.


(b)  Indemnitee may deliver to the Company a written application to indemnify
and hold harmless Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for  indemnification by Indemnitee,  the Indemnitee's
entitlement to indemnification shall be determined according to Section 12(a) of
this Agreement.


12.   PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


(a)  A determination, if required by applicable law, with respect to
Indemnitee's entitlement to indemnification shall be made in the specific case
by one of the following methods, which shall be at the election of Indemnitee:


--------------------------------------------------------------------------------




(i) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board or (ii) by Independent Counsel in a written opinion to the
Board, a copy of which shall be delivered to Indemnitee. The Company promptly
will advise Indemnitee in writing with respect to any determination that
Indemnitee is or is not entitled to indemnification, including a description of
any reason or basis for which indemnification has been denied. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
reasonably  cooperate  with the person,  persons or entity  making such
determination with respect to Indemnitee's entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
attorneys' fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee's entitlement to
indemnification)  and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.


(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board), and Indemnitee shall give written notice
to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of "Independent Counsel" as defined in Section 2 of this Agreement.
If the Independent Counsel is selected by the Board, the Company shall give
written notice to Indemnitee advising him of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
received, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court for resolution of any objection which shall have
been made by the Company or Indemnitee to the other's selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Delaware Court, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the delivery of its opinion pursuant to Section 12(a)
or, if earlier, the due commencement of any judicial proceeding or arbitration
pursuant to Section 14(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).


(c) The Company agrees to pay the reasonable fees and expenses of Independent
Counsel and to fully indemnify and hold harmless such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.


--------------------------------------------------------------------------------



13.   PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


(a) In making a determination  with respect to entitlement to indemnification
 hereunder,  the person,  persons or entity  making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(b) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.


(b) If the person, persons or entity empowered or selected under Section 12 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after  receipt by
the Company of the request  therefor,  the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee's statement not materially  misleading,  in connection with the
request for indemnification, or (ii) a final judicial determination that any or
all such indemnification is expressly prohibited under applicable law; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.


(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.


(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee's action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise. The provisions of this Section 13(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.


(e) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.


14.   REMEDIES OF INDEMNITEE.


(a) In the event that (i) a determination is made pursuant to Section 12 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 12(a) of this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 12(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Section 8 of this Agreement, or (vi) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Delaware
Court to such indemnification,  contribution or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee's right to seek
any such adjudication or award in arbitration.


--------------------------------------------------------------------------------




(b) In the event that a determination shall have been made pursuant to Section
 12(a) of this  Agreement  that  Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 14
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 14, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proving Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 12(a) of this Agreement adverse to Indemnitee
for any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 14, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 10 until a final determination  is
made  with  respect  to  Indemnitee's  entitlement  to indemnification (as to
which all rights of appeal have been exhausted or lapsed).


(c) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.


(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


(e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten (10) days after the Company's receipt of such written request)
advance to Indemnitee, to the fullest extent permitted by applicable law, such
Expenses which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee (i) to enforce his rights under,
or to recover damages for breach of, this Agreement or any other
indemnification, advancement or contribution agreement or provision of the
Company's By-Laws now or hereafter in effect; or (ii) for recovery or advances
under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance, contribution or insurance recovery,
as the case may be.


(f) Interest shall be paid by the Company to Indemnitee at the legal rate under
Delaware law for amounts which the Company indemnifies or is obliged to
indemnify for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.


--------------------------------------------------------------------------------




15.   ESTABLISHMENT OF TRUST. In the event of a Potential Change in Control, the
Company shall, upon written request by Indemnitee, create a "Trust" for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such Trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in or defending any
Proceedings, and any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines penalties and
amounts paid in settlement) in connection with any and all Proceedings from time
to time actually paid or claimed, reasonably anticipated or proposed to be paid.
The trustee of the Trust (the "Trustee") shall be a bank or trust company or
other individual or entity chosen by the Indemnitee and reasonably acceptable to
the Company. Nothing in this Section 15 shall relieve the Company of any of its
obligations under this Agreement. The amount or amounts to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by mutual
agreement of the Indemnitee and the Company or, if the Company and the
Indemnitee are unable to reach such an agreement, by Independent Counsel
selected in accordance with Section 12(b) of this Agreement. The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Company, upon a Change in Control: (a) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee; (b)
the Trustee shall advance, to the fullest extent permitted by applicable law,
within two (2) business days of a request by the Indemnitee and upon the
execution and delivery to the Company of an undertaking providing that the
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company, any
and all Expenses to the Indemnitee; (c) the Trust shall continue to be funded by
the Company in accordance with the funding obligations set forth above; (d) the
Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (e) all unexpended funds in such Trust shall revert to the
Company upon mutual agreement by the Indemnitee and the Company or, if the
Indemnitee and the Company are unable to reach such an agreement, by Independent
Counsel selected in accordance with Section 12(b) of this Agreement, that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
Trust shall be governed by Delaware law (without regard to its conflicts of laws
rules) and the Trustee shall consent to the exclusive jurisdiction of the
Delaware Court in accordance with Section 23 of this Agreement.


16.   SECURITY. Notwithstanding anything herein to the contrary, to the extent
requested by the Indemnitee and approved by the Board, the Company may at any
time and from time to time provide security to the Indemnitee for the Company's
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral. Any such security, once provided to the Indemnitee, may not
be revoked or released without the prior written consent of the Indemnitee.


17.   NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.


(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company's
By-Laws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Company's By-Laws or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise;
provided, however, that to the extent the provisions of this Agreement are
inconsistent with the Company's By-Laws and this Agreement provides Indemnitee
with a greater benefit, the provisions of this Agreement shall apply. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.


(b) The DGCL and the Company's By-Laws permit the Company to purchase and
maintain insurance or furnish similar protection or make other arrangements
including, but not limited to, providing a trust fund, letter of credit, or
surety bond ("Indemnification Arrangements") on behalf of Indemnitee against any
liability asserted against him or incurred by or on behalf of him or in such
capacity as a director, officer, employee or agent of the Company, or arising
out of his status as such, whether or not the Company would have the power to
indemnify him against such liability under the provisions of this Agreement or
under the DGCL, as it may then be in effect. The purchase, establishment, and
maintenance of any such Indemnification Arrangement shall not in any way limit
or affect the rights and obligations of the Company or of the Indemnitee under
this Agreement except as expressly provided herein, and the execution and
delivery of this Agreement by the Company and the Indemnitee shall not in any
way limit or affect the rights and obligations of the Company or the other party
or parties thereto under any such Indemnification Arrangement.


--------------------------------------------------------------------------------




(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managing members, fiduciaries, employees, or agents of the Company or of any
other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managing member, fiduciary, employee or
agent under such policy or policies. If, at the time the Company receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.


(d) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


(e) The Company's  obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such Enterprise.


18.   DURATION OF AGREEMENT. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement) by reason of his Corporate
Status, whether or not he is acting in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.


19.   SEVERABILITY. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.


20.   ENFORCEMENT AND BINDING EFFECT.


(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, or officer or key employee of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, or officer or key employee of the Company.


--------------------------------------------------------------------------------




(b) Without limiting any of the rights of Indemnitee under the By-Laws as they
may be amended from time to time, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.


(c) The indemnification and advancement of expenses provided by or granted
pursuant to this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other Enterprise at the Company's request, and shall inure
to the benefit of Indemnitee and his or her spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.


(d) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by written agreement
in form and substance satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.


(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. The
Company acknowledges that in the absence of a waiver, a bond or undertaking may
be required of Indemnitee by the Court, and the Company hereby waives any such
requirement of such a bond or undertaking.


21.   MODIFICATION AND WAIVER. Except as provided in Section 17(a), no
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.


22.   NOTICES. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, or (iii) sent by a courier service (paid
by sender) on the third (3rd) business day after the date on which it is so
mailed:


(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.


(b) If to the Company, to:


Standard Microsystems Corporation
80 Arkay Drive
Hauppauge, New York 11788


Attention:             General Counsel


or to any other address as may have been furnished to Indemnitee in writing by
the Company.


--------------------------------------------------------------------------------




23.   APPLICABLE LAW AND CONSENT TO JURISDICTION. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally: (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court and not in any other state or federal court in the
United States of America or any court in any other country; (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement; (c)
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court; and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum, or is subject (in whole or in
part) to a jury trial.


24.   IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.


25.   MISCELLANEOUS. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


STANDARD MICROSYSTEMS CORPORATION
 
INDEMNITEE
     
By: /s/
 
By: /s/
     
By:
 
Name:
   
Address:


--------------------------------------------------------------------------------


 